Citation Nr: 0504209	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than January 
21, 1997, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), for anal 
fissure.

2.  Entitlement to a higher initial disability rating for 
anal fissure, evaluated as noncompensable from February 1, 
1997, and as 10 percent disabling from June 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1954 to 
August 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

Service connection was originally granted for an anal 
fissure, rated noncompensably disabling (pursuant to the 
provisions of 38 U.S.C.A. § 1151), effective January 21, 
1997.  Initially he appealed the rating and the effective 
date.  During the pendency of the appeal, in an October 2003 
rating decision, RO increased the rating to 10 percent, 
effective from June 24, 2003.  

Because the increase in the evaluation does not represent the 
maximum rating available for this disability, the veteran's 
claim for an increased evaluation for this condition remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
matter of the rating to be assigned will be addressed in the 
remand section of this document.


FINDING OF FACT

In a statement dated in June 2003, the veteran indicated that 
he wished to withdraw his appeal on the issue of an effective 
date earlier than January 21, 1997, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), for anal fissure.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of an effective date earlier than January 
21, 1997, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), for anal 
fissure, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

By decision in May 2002, the Board granted compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for anal fissure.  In a June 2002 rating decision, the 
RO assigned a 0 percent rating effective from January 27, 
1997, which was later changed to January 21, 1997.  The 
veteran perfected timely appeals of these decisions to the 
Board.

In a statement dated March 14, 2004, the veteran indicated 
his withdrawal of the issue of an earlier effective date on 
appeal.  The Board finds that the March 2004 statement 
qualifies as a valid withdrawal of the appeal on this issue. 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of the appeal on this 
issue, there remains no allegation of error of fact or law 
for appellate consideration.  Therefore, the Board does not 
have jurisdiction to review the appeal.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal of the issue of entitlement to an effective date 
earlier than January 21, 1997, for the grant of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991), for anal fissure, is dismissed. 


REMAND

The disability has been rated as 10 percent disabling, 
effective from June 24, 2003, pursuant to diagnostic code 
7335, fistula in ano.  Under the Rating Schedule, fistula in 
ano is rated as impairment of sphincter control of the rectum 
and anus under the provisions of Diagnostic Code 7332.  See 
38 C.F.R. § 4.114, Diagnostic Code 7335.  Under diagnostic 
code 7332, a 30 percent rating is warranted if the impairment 
is manifested by occasional involuntary bowel movements that 
necessitate the wearing of a pad; a 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements. 

The veteran contends that his disability is more severe than 
rated.  In statements in January 2003 and April 2003, he 
indicated that he had to change his clothes twice a day due 
to seepage, and continues to be treated by his private 
surgeon, Dr. Laucks.  

The evidence includes an operative report of anoplasty 
performed by private physician/surgeon Dr. Laucks in December 
1996, two letters dated in March 2003 and June 2003; and a 
June 2003 disability certificate from White Rose Surgical 
Associates.  Although the veteran's symptoms are summarized 
in the letters, the Board believes that the underlying 
treatment records should be obtained because they would 
provide a more detailed and complete picture of the veteran's 
disability during the appeal period.  It is noted in one 
document that he requires protective dressings for his 
undergarments.  It is hoped that obtaining these records will 
provide sufficient information to rate the disorder.  If not, 
additional contract examination is indicated.  (Appellant has 
indicated a desire not to be examined by the VA.)

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claim for a higher initial 
rating for anal fissure.

The veteran was notified in the rating decisions, statement 
of the case, and supplements thereto, of the governing law, 
regulations, and reasons for denial of the claim.  However, 
it does not appear that the veteran has been properly 
apprised of the evidence and information that he should 
submit to support his claim for an increased rating, the 
assistance that VA will provide to obtain evidence on his 
behalf; which portion, if any, of the evidence he is to 
provide, and which part, if any, VA will attempt to obtain on 
his behalf.  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), pertinent to the 
claim for an increased rating.  He should 
be instructed to submit all the evidence 
that he has that pertains to the claim.  
The veteran should be specifically 
advised to provide information and 
authorizations for release of private 
treatment records from all providers, 
including Dr. Laucks, who have treated 
him for this disability from 1996 to the 
present.  Actual treatment records as 
opposed to additional statements should 
be requested.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence (not already in the claims file) 
identified but not provided by the 
veteran, to include the actual treatment 
records from his private treating 
physician and White Rose Surgical 
Associates from 1996 to the present, and 
any outstanding VA treatment records for 
the period of the appeal from February 
2003 to the present.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO should also undertake any 
other indicated development.

4.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence, to 
determine whether there is evidence of 
occasional involuntary bowel movements 
that necessitate the wearing of a pad, or 
other disability consistent with a higher 
rating.  If the records obtained do not 
provide sufficient information for an 
adequate rating, a contract examination 
should be scheduled.  The claims file 
would have to be provided to the 
examiner, as would the information as to 
what findings the examination should 
contain to be adequate for rating 
purposes.  If a rating can be made based 
on the records obtained, additional 
examination may not be indicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


